CHITTENDEN, J.
Epitomized Opinion
This is an action by Millrood to recover damages for an alleged conversion of certain office furniture and equipment contained in his office in an office building belonging to the defendant company. The petition alleged that plaintiff was a tenant occupying rooms 210 and 214, under separate leases, which he used in his profession as an optometrist, and that the defendant wrongfully removed certain furniture from these offices. The action was based upon the occupancy of room 210 only. The defendant set up in its answer the terms of both leases and alleged with reference to the lease on room 214 that it contained a chattel mortgage clause which gave to the lessor the right to retain the furniture and other property in the room for unpaid installments of rent. Upon motion, all the terms of the lease which related to room 214 were struck out. Defendant then filed an amended answer. The evidence disclosed. that the defendant had not paid his rent for some months and that one night during his absence, without notice, his furniture was removed from the offices, by the defendant, and held by it. As the jury found for the plaintiff in the sum of $4,192.33, defendant prosecuted error. The court of appeals held:
1. As the evidence of the terms of the lease on room 214 was clearly competent and bore directly, not only upon the intent with which the defendant was acting in taking possession of all the goods, but also upon the legal effect of a refusal to redeliver the goods to the plaintiff upon a demand being made, the defendant’s rights were not prejudiced by the court’s order to strike from the files the allegations in its answer that related to the terms of the lease of 214.
, 2. The amount of the verdict and judgment is excessive and is not supported by the weight of the evidence.
Judgment reversed.